DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1. 	Applicant’s election of claims 1-14, without traverse, has been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 2 recites the limitation "the first surface of the substrate" in line 4. 
B.	Claim 9 recites the limitation "the first surface of the substrate" in line 4. 
C.	Claim 11 recites the limitation "the second surface of the integrated circuit device" in line 2.
 	There is insufficient antecedent basis for these limitations in the respective claims.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3. 	Claims 1-5, 7-12 and 14, insofar as being in compliance with 35 U.S.C. 112(b) or 
35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected under 35 U.S.C. 102(a)(1) as 
being anticipated by Pennathur et al., (US Pat. Appln. Pub. 2015/0382448, hereinafter 
Pennathur).

Regarding claim 1, Pennathur discloses an integrated circuit device assembly/ICA (900 in Fig. 9C), comprising:
a printed circuit board (PCB) substrate (924 in Fig. 9C; para 0063);
at least one integrated circuit device/ICD (see electronic component 984 in Fig. 9C; para 0063), wherein the at least one ICD is electrically attached to the substrate;
a conventional mold material (see insulating mold material 976 in 9C; para 0064, 0042) on the substrate and adjacent to the at least one ICD; and
at least one heat dissipation structure/HDS (see heat sink 948 in 9C; para 0063) contacting the at least one ICD, wherein the at least one HDS is embedded either within the mold material or between the mold material and the substrate (see a configuration of 948, 976 and 924 in Fig. 9C)                             
(Fig. 9C).

Regarding claim 2, Pennathur discloses the entire claimed structure as applied to claim 1 above, wherein the at least one ICD having a first surface, an opposing second/top surface, and at least one side extending between the first surface and the second surface, and wherein the at least one HDS contacts a first/top surface of the substrate, the at least one side of the ICD, and the second surface of the ICD (see 948, 924 and 984 respectively in Fig. 9C).

Regarding claims 3-4, Pennathur discloses the entire claimed structure as applied to claims 1-2 above, wherein the at least one HDS including a top portion extending from the ICD to a first/top surface of the mold material (see 948, 984 and 976 respectively in Fig. 9C). 

Regarding claim 5, Pennathur discloses the entire claimed structure as applied to claim 1 above, wherein the mold material comprises at least one recess extending into the mold material from a first/bottom surface thereof and wherein the at least one HDS  resides within the at least one recess (see the bottom surface of 976 having a recess to accommodate the down-step bottom portions of 948 in Fig. 9C).

Regarding claim 7, Pennathur discloses the entire claimed structure as applied to claim 1 above, wherein the HDS is a single structure (see 948 in Fig. 9C; para 0063).

Regarding claim 8, Pennathur discloses an electronic device system/ES (900 in Fig. 9C), comprising:
a board/printed circuit board (PCB) (924 in Fig. 9C; para 0063); and 
an integrated circuit package/ICP (984, 940, 948, 976 in Fig. 9C; para 0063-0064) electrically attached to the board, wherein the ICP comprises:
a substrate (944, 946 in Fig. 9C; para 0063)
at least one integrated circuit device/ICD (see electronic component 984 in Fig. 9C; para 0063), wherein the at least one ICD is electrically attached to the substrate;
a conventional mold material (see insulating mold material 976 in 9C; para 0064, 0042) on the substrate and adjacent to the at least one ICD; and
at least one heat dissipation structure/HDS (see heat sink 948 in 9C; para 0063) contacting the at least one ICD, wherein the at least one HDS is embedded either within the mold material or between the mold material and the substrate (see a configuration of 948, 976 and 924 in Fig. 9C)                             
(Fig. 9C).

Regarding claim 9, Pennathur discloses the entire claimed structure as applied to claim 8 above, wherein the at least one ICD having a first surface, an opposing second/top surface, and at least one side extending between the first surface and the second surface, and wherein the at least one HDS contacts a first/top surface of the substrate, the at least one side of the ICD, and the second surface of the ICD (see 948, 924 and 984 respectively in Fig. 9C).

Regarding claims 10-11, Pennathur discloses the entire claimed structure as applied to claims 8-9 above, wherein the at least one HDS including a top portion extending from the ICD or a second/top surface of the ICD to a first/top surface of the mold material (see 948, 984 and 976 respectively in Fig. 9C). 

Regarding claim 12, Pennathur discloses the entire claimed structure as applied to claim 8 above, wherein the mold material comprises at least one recess extending into the mold material from a first/bottom surface thereof and wherein the at least one HDS  resides within the at least one recess (see the bottom surface of 976 having a recess to accommodate the down-step bottom portions of 948 in Fig. 9C).

Regarding claim 14, Pennathur discloses the entire claimed structure as applied to claim 8 above, wherein the HDS is a single structure (see 948 in Fig. 9C; para 0063).
 
	Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Pennathur et al., (US Pat. Appln. Pub. 2015/0382448, hereinafter Pennathur) in view of 
Choi et al., (US Pat. Appln. Pub. 2012/0280374, hereinafter Choi).

Regarding claim 6, Pennathur teaches substantially the entire claimed structure as applied to claim 1 above, including the at least one HDS comprising a plurality of thermally conductive routes extending therefrom (see left/right down-step portions of  948 in Fig. 9C) towards a side of the substrate, but does not explicitly teach those extending to a side of the substrate.
	Choi teaches an ICA having a HDS configuration such that down-step portions thereof extend to a side of a substrate (see 184b of 184 and 162 respectively in Fig. 4n; para 0053, 0062) providing improved thermal performance and bonding strength.
	Pennathur and Choi are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Pennathur, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the HDS comprising a plurality of thermally conductive routes extending from the at least one ICD to a side of the substrate, as taught by Choi, so that the thermal performance and the bonding strength of the HDS can be improved in Pennathur’s ES. 
 
Regarding claim 13, Pennathur teaches substantially the entire claimed structure as applied to claim 8 above, including the at least one HDS comprising a plurality of thermally conductive routes extending therefrom (see left/right down-step portions of  948 in Fig. 9C) towards a side of the substrate, but does not explicitly teach those extending to a side of the substrate.
	Choi teaches an ICA having a HDS configuration such that down-step portions thereof extend to a side of a substrate (see 184b of 184 and 162 respectively in Fig. 4n; para 0053, 0062) providing improved thermal performance and bonding strength.
	Pennathur and Choi are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Pennathur, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the HDS comprising a plurality of thermally conductive routes extending from the at least one ICD to a side of the substrate, as taught by Choi, so that the thermal performance and the bonding strength of the HDS can be improved in Pennathur’s ES. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NITIN PAREKH/Primary Examiner, Art Unit 2811